AO 442 (Rev. 01/09) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Middle District
                                                 __________ DistrictofofTennessee
                                                                         __________

                      United States of America                     )
                                 v.                                )
                                                                   )        Case No. 2:21-cr-00005        Judge Campbell, Jr.
                      MICHAEL HARVEL                               )
                             Defendant                             )

                                                     ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)   MICHAEL HARVEL                                                                                        ,
who is accused of an offense or violation based on the following document filed with the court:

✔
’ Indictment               ’ Superseding Indictment       ’ Information        ’ Superseding Information             ’ Complaint
’ Probation Violation Petition             ’ Supervised Release Violation Petition       ’ Violation Notice          ’ Order of the Court

This offense is briefly described as follows:


18 USC § 242
18 USC § 1201(a)




Date: 07/12/2021
                                                                                          Issuing officer’s signature

City and state:        Nashville, TN                                   Jeremy Medley, Criminal Case Administrator
                                                                                            Printed name and title


                                                                 Return

          This warrant was received on (date)                          , and the person was arrested on (date)
at (city and state)                                          .

Date:
                                                                                         Arresting officer’s signature



                                                                                            Printed name and title



                       Case 2:21-cr-00005 Document 5 Filed 07/12/21 Page 1 of 2 PageID #: 17
AO 442 (Rev. 01/09) Arrest Warrant (Page 2)




                       This second page contains personal identifiers provided for law-enforcement use only
                       and therefore should not be filed in court with the executed warrant unless under seal.

                                                             (Not for Public Disclosure)

Name of defendant/offender: MICHAEL HOWARD HARVEL
Known aliases:
Last known residence:               386 GossRoad, Crossville, TN
Prior addresses to which defendant/offender may still have ties:


Last known employment:                 Cumberland Recycling

Last known telephone numbers:
Place of birth:
Date of birth:           09/05/1961
Social Security number:               XXX-XX-XXXX
Height:         6'0"                                                        Weight:    195
Sex:     Male                                                               Race:     White
Hair: Black                                                                 Eyes:     Blue

Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:            E8M67E5K9
Complete description of auto:


Investigative agency and address:             FBI, SA Sterling Wall
                                              2868 Elm Hill Pike, Nashville, TN 37214

Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):




                                                    Submit                             Go
                       Case 2:21-cr-00005 Document 5 Filed 07/12/21 Page 2 of 2 PageID #: 18
